Title: To George Washington from Colonel Thomas Church, 12 October 1775
From: Church, Thomas
To: Washington, George



Prospect Hill Octobr 12th 1775.
may It please Yr Excellency

My Surgeon, and Mate being upon command in the Detachment under Coll Arnold I applied to Doctr Church to recommend Doctr Richmond, (who was then joint Surgeon with Doctr Fisk in Col. Hitchcocks Regiment) to your Excellency, to be Commissionated as Surgeon to my Regiment. He informed Me that the Power of supplying any Vacancies in the medical Department was vested by the Congress solely in Him. He therefore appointed the sd Doctr Richmond Surgeon to my Regiment. Which Appointment Doctr Richmond will present to Yr Excellency, and will inform You of any further Particulars respecting this Matter.

some Doubts have arisen whether this Appointment is legal or not; this therefore is to request Your Excellency, to determine upon the Matter. and if the Appointment appears to Yr Excellency to be legal to ratify It accordingly. if illegal, I request Yr Excellency to reappoint and Commissionate the sd Doctr Richmond Surgeon to my Regiment. I am Yr Excellency’s most obedient humb. Servt

	Thos Church Coll of 15th Regt

